DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a power supply comprising: a first power source configured to output a positive polarity DC voltage; a second power source configured to output a negative polarity DC voltage; a polarity selector coupled between the first and second power source and the drive assembly, the polarity selector operable to modulate a polarity of the second DC voltage; a feedback circuit electrically coupled to the output assembly and operable to detect a parameter of the second DC voltage at the plurality of loads; and a controller connected to the feedback circuit, wherein the controller is operable to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0061612 Bernoux et al. disclose a switch mode power supply with polarity switching element; US 2013/0112675 Peters discloses a power supply apparatus having a controller with a polarity selector; US 6,051,810 Stava discloses a power supply apparatus with a selector to control the polarity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                               1/27/2022